Citation Nr: 1113824	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1971 to August 1973 and from January 2003 to January 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for a back disability, a left knee disability, and bilateral hearing loss.  The claim was remanded by the Board in February 2008.  In November 2010, the RO granted service connection for bilateral hearing loss, and an initial noncompensable rating was assigned.  As this represents a complete grant of the benefit sought on appeal, the issue of service connection for bilateral hearing loss is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case is not ready for appellate review.  The Veteran is seeking service connection for disabilities of the back and left knee, which he contends arise from injuries sustained in service.  Specifically, he reports that his duties aboard ship involved climbing oily or wet ladders and stairs and that he slipped and fell many times.  He reports that he fell directly onto his knees on multiple occasions and that his knee pain began in service.  VA outpatient treatment records reflect that chondromalacia of the left knee has been diagnosed and that he underwent arthroscopy of the left knee in March 2007.  

The Veteran was afforded a VA examination of his knee in September 2010, in which osteoarthritis of the left knee was diagnosed.  The examiner concluded that the condition is not related to service because there is no documentation of an in-service injury.  This opinion is inadequate because it fails to consider the Veteran's testimony that he injured his knees in service and relied on the lack of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, the Veteran's description of his experiences is consistent with the circumstances of his service, and the Board has no reason to doubt his account of his injuries.  Another examination is required in order to determine whether these injuries are etiologically related to his current knee disorder.

Although there is no evidence in the record of a current back disorder, the Board notes the Veteran's complaint of back pain and his report of back injuries in service.  In addition, VA has a heighted duty to assist this Veteran in the development of his case since his service records cannot be located.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Therefore, on remand, he should also be afforded an examination of his claimed back disability  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed back and left knee disorders.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should be informed that the Board finds the Veteran's account of in-service injuries to be credible.  The opinion should discuss whether any current disability is related to such injuries.  

a. The examiner should conduct a thorough examination of the Veteran's left knee and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probability) that any currently diagnosed left knee disability began during active service or is causally linked to any incident of active duty, to include the in-service falls the Veteran reports.  

b. The examiner should conduct a thorough examination of the Veteran's spine and provide a diagnosis for any pathology found, including orthopedic and neurologic symptoms.  Based on the examination and review of the record, the examiner should state whether it is  at least as likely as not (i.e., probability of 50 percent), that any currently diagnosed spine disorder began during active service or is causally linked to any incident of service, including the in-service falls the Veteran reports.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


